IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-11233
                           Summary Calendar


FRED L. MICHAELIS

                      Petitioner - Appellant

v.

BARBARA ROLLINS

                      Respondent - Appellee

                         --------------------
         Appeal from the United States District Court for the
                  Norther District of Texas, Abilene
                             (1:99-CV-187)
                         --------------------
                             April 7, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

Per Curiam 1:

     IT IS ORDERED that appellee’s motion to dismiss appeal is

DENIED.    The judgment of the district court dismissing for want of

jurisdiction is AFFIRMED.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.